Tolson, C. J. St. Joseph Cemetery filed its claim on February 10, 1954 for reimbursement for cartage and installation charges for 57 government markers. The record consists of the complaint, Departmental Report, stipulation in lieu of evidence and brief. The Departmental Report indicates that 105 markers were installed. A claim for installing 48 markers was approved for payment from funds appropriated by the 68th General Assembly, but the claim for the remaining 57 markers was denied due to statutory limitations, as the markers were erected during the previous biennium. The claim for installing a marker at the grave of one Rudolph E. Yuriga was previously denied in an order issued by this Court on the 17th.day of March, 1954, for the reason that the decedent was a peace-time soldier. As to the remaining 56 markers, the claim is proper. By repeated decisions of this Court, it has been held that, where the facts are undisputed that the State has received supplies ordered by it in accordance with due authority, has used the same, and the bill therefor was not paid before the lapse of the applicable appropriation, an award for the amount may be made. (Shell Petroleum Co. vs. State of Illinois, 7 C.C.R. 224, Shonkwiler vs. State, 11 C.C.R., 602, and other cases.) An award is, therefore, entered' in favor of claimant, and allowed in the amount of $560.00.